Citation Nr: 1800377	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-06 510 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected gastroesophageal reflux disease (GERD) in excess of 10 percent from June 19, 2009.  

2.  Entitlement to a higher initial disability rating for service-connected bilateral plantar fasciitis, in excess of 10 percent from June 19, 2009 to December 1, 2014, and in excess in 30 percent from December 1, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1975 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO in Winston-Salem, North Carolina, which granted service connection for GERD and assigned a noncompensable (zero percent) initial disability rating effective June 19, 2009, and a February 2011 rating decision, which granted service connection for bilateral plantar fasciitis and assigned a noncompensable (zero percent) disability rating, effective June 19, 2009.  

Subsequently, a February 2011 rating decision granted a higher initial disability rating of 10 percent from June 19, 2009 for GERD, and a January 2015 rating decision granted a higher initial disability rating of 30 percent for the bilateral foot disability for the period (or "stage") beginning December 1, 2014, the date of the most recent VA examination.  

This case was previously before the Board in October 2016, where the Board denied a rating in excess of 10 percent for GERD, granted a 10 percent rating for bilateral plantar fasciitis for the period from June 19, 2009 to December 1, 2014, and denied a rating in excess of 30 percent for the bilateral foot disability for the period from December 1, 2014.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In an October 2017 Joint Motion for Remand (JMR), the Court partially vacated the Board's decision, to the extent that the October 2016 Board decision denied a rating in excess of 10 percent for GERD, and a higher initial rating for the bilateral foot disability, in excess of 10 percent for the period from June 19, 2009 to December 1, 2014, and a rating in excess of 30 percent from December 1, 2014.  As the Board addresses the deficiencies raised in the October 2017 JMR in the instant decision, the Board has met its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from June 19, 2009, GERD manifested as epigastric distress, pyrosis, nausea, and vomiting, which was not productive of considerable impairment of health.  

2.  For the initial rating period from June 19, 2009 to December 1, 2014, the service-connected bilateral plantar fasciitis manifested by no more than a moderate foot injury.

3.  For the initial rating period from December 1, 2014, the service-connected bilateral plantar fasciitis manifested by no more than a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  For the entire initial rating period from June 19, 2009, the criteria for a disability rating in excess of 10 percent for GERD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.2, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial disability rating for each foot, and no higher, for the service-connected bilateral foot disability, for the initial rating period from June 19, 2009 to December 1, 2014, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-84 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent initial disability rating for each foot, and no higher, for the service-connected bilateral foot disability, for the initial rating period from December 1, 2014, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-84 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2017).  

As the GERD and bilateral foot rating questions on appeal arise from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of notice of disagreement).

The Board's October 2016 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not raised or challenged before the Court, and was not subject of the JMR and Court order.  Further, as the Veteran has not advanced a worsening of disability symptoms since the last VA examination, the Board need not remand the instant matter for a new VA examination. 

There remains no question as to the substantial completeness of the initial rating issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  VA's duties to assist and to provide notification have been met.

Higher Initial Rating for GERD 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The GERD disability was initially rated as 10 percent disabling for the entire rating period on appeal from June 19, 2009 under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).  In this case, GERD is not among the listed disorder in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017). In this case, the service-connected gastritis with GERD is rated by analogy to a hiatal hernia under Diagnostic Code 7346.  38 C.F.R. § 4.114.  

The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  Under Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, dysphonia, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

The Veteran contends generally that the service-connected GERD disability symptoms more closely resemble the criteria for a higher initial rating in excess of 10 percent for the entire rating period on appeal from June 19, 2009.  Specifically, a July 2013 statement reflects the Veteran wrote that symptoms of GERD, to include recurrent epigastric distress and stomach pains, were "partially controlled at best," and more closely resemble the criteria for a 30 percent initial disability rating.  

After a review of the evidence, both lay and medical, the Board finds that, for the initial rating period on appeal from June 19, 2009, the Veteran's GERD manifested in epigastric distress, pyrosis (heartburn), nausea, and regurgitation, which was not productive of considerable impairment or health.  Throughout the initial rating period on appeal from June 9, 2009, GERD symptoms and impairment were controlled by various medications, to include Nexium.  A June 2008 private treatment record reflects the Veteran denied nausea, vomiting, and abdominal pain with the private examiner assessing intermittent episodes of epigastric tenderness.
The February 2010 VA examination report reflects the VA examiner assessed abdominal tenderness and did not discern hematemesis, melena, regurgitation, and/or esophageal dilation.  An August 2010 private examiner assessed tenderness and recommend treatment with medication.  October 2013 and September 2014 VA treatment records reflect the VA examiners assessed stable symptoms of GERD and did not discern abdominal pain, nausea, and/or vomiting.  

A December 2014 private treatment record reflects the Veteran sought treatment for epigastric pain described as moderate in discomfort.  The Veteran denied decreased appetite, nausea and/or vomiting.  The December 2014 private examiner assessed epigastric pain.  

A December 2014 VA examination report reflects the Veteran reported experiencing chronic epigastric discomfort and flare-ups every three months, each treated with medication.  The December 2014 VA examiner assessed pain, sleep disturbance, four or more episodes of nausea per year lasting one to nine days, and two episodes of vomiting per year lasting less than one day.  

Further, the evidence of record does not demonstrate that any examiner, VA or private, assessed that symptoms of GERD were productive of considerable impairment of health, and the evidence does not otherwise show considerable impairment of health.  In the absence of any subjective or objective findings such as substernal, arm, or shoulder pain and a considerable impairment of health associated with the Veteran's GERD, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the period on appeal from June 19, 2009.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered the Veteran's contentions that a 60 percent rating is warranted under Diagnostic Code 7346 for symptoms of vomiting.  As discussed above, at the December 2014 VA examination, the Veteran reported two episodes of vomiting per year lasting less than one day.  While vomiting is a symptom associated with a 60 percent rating under Diagnostic Code 7346, in this case, while symptoms of vomiting are noted, there has been no evidence of material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Again, as discussed above, the evidence of record does not demonstrate that any examiner, VA or private, assessed that symptoms of GERD were productive of considerable impairment of health, and the evidence does not otherwise show considerable impairment of health.  See i.e., February 2010 VA examination, December 2014 VA examination report, December 2014 private treatment record.    

Next, the Board has considered whether any other diagnostic code would allow for a higher or separate rating pertaining to GERD from June 19, 2009.  The Board finds that no other higher or separate ratings are warranted under any of the other diagnostic codes pertaining to the digestive system.  Initially, as noted above, disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  38 C.F.R. § 4.114; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

Looking at the digestive system diagnostic codes that could potentially afford the Veteran a disability rating in excess of 10 percent, the Board finds that none is applicable in this particular case.  The evidence of record does not reflect that the Veteran has loss of whole or part of the tongue, stricture of the esophagus, marginal (gastrojejunal) ulcer, cirrhosis of the liver, ulcerative colitis, fistula of the intestine, tuberculous peritonitis, an anal or rectal disability, hemorrhoids, pruritus ani, inguinal, ventral, or femoral hernia, malignant neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis C; therefore, Diagnostic Codes 7202, 7203, 7306, 7312, 7323, 7330 to 7340, 7343, 7345, 7347, 7353, and 7354 do not apply. 

Higher Initial Rating for Bilateral Plantar Fasciitis

The Veteran contends generally that the bilateral foot disability symptoms more closely resemble the criteria for a higher initial rating in excess of 10 percent from June 19, 2009 to December 1, 2014, and in excess in 30 percent from December 1, 2014.  Specifically, May 2012 and July 2013 statements reflect the Veteran wrote that symptoms of bilateral plantar fasciitis have been continuous since service separation and impacted the ability to walk, jog, and/or stand for prolonged periods.  The May 2012 and July 2013 statements also reflect the Veteran specifically advanced that symptoms of bilateral plantar fasciitis warranted "at least" a 
10 percent initial disability rating for each foot.  

The Veteran is in receipt of a 10 percent disability rating for bilateral plantar fasciitis under Diagnostic Code 5276 for the period on appeal from June 19, 2009 to December 1, 2014, and a 30 percent disability rating from December 1, 2014, creating "staged" initial disability ratings.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating for unilateral disability and a 30 percent rating for bilateral disability is warranted for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating for unilateral disability and a 50 percent rating for bilateral disability is warranted for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Board has considered whether Diagnostic Code 5284, for other foot injuries, would be more appropriate to rate the service-connected bilateral foot disability. Diagnostic Code 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.  Based on the symptomatology, diagnoses, and relevant medical history, the Board finds that in this case Diagnostic Code 5284 is more appropriate than Diagnostic Code 5276 to rate the service-connected bilateral foot disability because it incorporates all symptoms related to foot injuries and is more favorable to the Veteran in this case.  

Diagnostic Code 5284 is more appropriate and more favorable for rating the service-connected bilateral foot disability because Diagnostic Code 5284 specifically provides subjective and objective rating criteria for the type of injury, contemplates multiple foot diagnoses, symptomatology, and functional impairment resulting from foot injuries rather than the more specific criteria for acquired flat foot under Diagnostic Code 5276.  As the bilateral foot disability picture discussed below squarely fits within the criteria under Diagnostic Code 5284 for the entire appeal period, this is the most appropriate diagnostic code under which to rate the bilateral foot disability on appeal. 

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected bilateral foot disability symptoms or findings warrant different ratings.  As such, the Board finds that the evidence supports a 10 percent rating for each foot, but no higher, from June 19, 2009 to December 1, 2014, and a 20 percent rating for each foot for the initial rating period from December 1, 2014.  


June 19, 2009 to December 1, 2014

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from June 19, 2009 to December 1, 2014, the Veteran's symptoms and functional impairment have more closely approximated the criteria for a 
10 percent rating for moderate symptoms of a foot injury to warrant a 10 percent rating for each foot under Diagnostic Code 5284 as the bilateral foot disability has been manifested by moderate overall impairment, to include pain, occasional flare ups, and use of inserts.  The weight of the evidence demonstrates pain on manipulation and use of the feet as reflected in an April 2011 private treatment record, a September 2014 VA treatment record reflects bilateral foot pain, occasional flare ups, and exercise, limited by foot pain, and the Veteran has credibly reported as to having bilateral foot pain with use since service separation in May 2004.  

Based on this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from June 19, 2009 to December 1, 2014, the criteria for an initial disability rating of 10 percent, and no higher, for each foot have been met.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.  In doing so, the Board has taken into consideration the Veteran's reports of bilateral foot pain and flare-ups of pain, as well as the resulting functional impairment of limited walking and standing.  

The Board also finds that the criteria for a 20 percent rating for each foot under Diagnostic Code 5284 have not been met or more nearly approximated for the period on appeal from June 19, 2009 to December 1, 2014.  Even with consideration of pain on use, the bilateral foot disability has not more nearly approximated a moderately severe foot disability.  At the February 2010 VA examination, the Veteran denied treatment with medication and/or inserts, the July 2011 private examiner assessed the bilateral foot disability had improved, the September 2014 VA treatment record reflects the bilateral foot pain, and occasional flare ups, and at the December 2014 VA examination, the Veteran described bilateral foot pain as a two to three on the 1-10 pain scale.  See December 2014 VA examination report.  
From December 1, 2014

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from December 1, 2014, the symptoms and functional impairment have more closely approximated the criteria for a 20 percent rating for a moderately severe foot injury to warrant a 20 percent rating for each foot under Diagnostic Code 5284.  The December 2014 VA examiner specifically assessed moderately severe bilateral foot pain, which contributed to pain on weight-bearing and disturbance of locomotion, tenderness, use of bilateral orthotics, and the inability to stand for more the five minutes without pain, as well as the inability to walk more than 75 yards without increased pain.  The December 2014 VA examination also reflects that the Veteran reported chronic pain in the soles of the feet described as the use of custom orthotics.  See December 2014 VA examination report.  

The Board also finds that the criteria for a 30 percent rating for each foot under Diagnostic Code 5284 have not been met or more nearly approximated for the period on appeal from December 1, 2014.  Even with consideration of pain on use, the bilateral foot disability has not more nearly approximated a severe foot disability.  At the December 2014 VA examination, as discussed above, the Veteran reported chronic pain in the soles of the feet described as a two or three on the 1-10 pain scale, and the VA examiner did not discern marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the achillis tendon on manipulation.  In addition, the December 2014 VA examination indicates full range of motion of the ankle.

The Board recognizes that, for the period from December 1, 2014, the bilateral foot disability was previously rated as 30 percent disabling under Diagnostic Code 5276 for a bilateral disability with severe flatfoot; however, the 30 percent rating is consistent with a rating for the right and left foot.  The instant decision grants a 

20 percent rating under Diagnostic Code 5284 for each foot, which is more favorable to the Veteran in this case.  In addition, and as discussed above, the criteria for a 30 percent rating for each foot under Diagnostic Code 5284 have not been met or more nearly approximated for the period on appeal from December 1, 2014.  The December 2014 VA examination report reflects self reports of pain as a two or three on the 1-10 pain scale, no marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the achillis tendon on manipulation, and full range of motion of the ankle.  

The Board has also considered whether a higher rating is warranted under other diagnostic codes for any period.  See 38 C.F.R. § 4.20.  The weight of evidence of record does not demonstrate objective evidence of the presence of unilateral or bilateral claw foot (pes cavus) or malunion or nonunion of tarsal or metatarsal bones; thus, Diagnostic Codes 5278 and 5283 are not for consideration.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283.  

The Board has already provided a higher disability rating on the basis of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca, and has considered other orthopedic limiting factors such as weakness, fatigability, incoordination, or pain on movement of a joint.  In this case, the Veteran's bilateral foot disability has caused pain, which has restricted overall motion.  In statements to the Board and statements made for the purpose of treatment, the Veteran has consistently reported chronic bilateral foot pain.  At the February 2010 and December 2014 VA examinations and in May 2012 and July 2013 statements, the Veteran reported subjective feelings of pain.  The December 2014 VA examination report notes objective evidence of pain but notes no evidence of weakness upon range of motion testing.  Rather the December 2014 VA examination report indicates full range of motion of the ankle.  Based on the above, the Board finds that the degree of functional impairment does not warrant a higher rating for the bilateral foot disability.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to 

determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 
27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. 
§ 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the service-connected GERD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7346 contemplate the Veteran's symptoms and impairment, and reasonably describe the GERD disability level and symptomatology, specifically, epigastric pain, nausea, regurgitation, and pyrosis (heartburn).  38 C.F.R. § 4.114, Diagnostic Code 7346. 

The Board also finds that the schedular criteria are adequate to rate the service-connected bilateral foot disability, and no referral for extraschedular consideration is required.  The bilateral foot disability has been manifested by a moderate to a moderately severe foot injury with symptoms of pain on manipulation and use of the feet and the use of inserts.  In this case, comparing the Veteran's disability level and symptomatology of the bilateral foot disability to the rating schedule (Diagnostic Code 5284), the degree of disability from June 19, 2009 to December 1, 2014, and from December 1, 2014 forward are contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In assessing the degree of severity 

of the bilateral foot disability and limitations of motion and function, including pain with use, the Board has specifically considered the factors that impair motion and function, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.

As to functional impairment with respect to prolonged standing, or walking, "interference with standing and weight-bearing" are considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing, or walking/weight-bearing cause incidental pain in the foot area, such pain  is considered as part of the schedular rating criteria because orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors are incorporated into the schedular rating criteria as applied to a particular diagnostic code.  See also Burton v. Shinseki,
25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 38, 43 2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria). 

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no assertion by the Veteran or evidence of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disabilities.  A May 2015 VA mental health examination report reflects that the Veteran reported work 

as a defense contractor.  The Veteran also reported plans to work for at least two more years before considering retirement.  See May 2015 VA examination report.  For these reasons, a claim for TDIU issue has not been raised.  


ORDER

An initial rating in excess of 10 percent for service-connected GERD from June 19, 2009 is denied.  

An initial disability rating for the service-connected bilateral plantar fasciitis, of 10 percent for each foot, and no higher, from June 19, 2009 to December 1, 2014, and 20 percent for each foot, and no higher, from December 1, 2014, is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


